Exhibit EXECUTION VERSION AGREEMENT AND PLAN OF MERGER Dated as of August14, 2008 by and among LAZARD LTD, LAZ SUB I, LLC, LAZARD ASSET MANAGEMENT LLC, and LAZARD ASSET MANAGEMENT LIMITED AGREEMENT AND PLAN OF MERGER dated as of August 14, 2008 (this “Agreement”), by and among LAZARD LTD, a company incorporated under the laws of Bermuda (“Parent”), LAZ SUB I, LLC, a Delaware limited liability company and indirect subsidiary of Parent (“Merger Sub”), LAZARD ASSET MANAGEMENT LLC, a Delaware limited liability company (the “Company”), and (solely for purposes of Section 5.01(c)) LAZARD ASSET MANAGEMENT LIMITED, a company incorporated in England and Wales (“LAML”). WHEREAS, the respective Boards of Directors of each of the parties hereto and the Managing Directors Special Committee of the Company (the “Managing Directors Special Committee”) have each approved this Agreement and the transactions contemplated hereby, including the merger (the “Merger”) of Merger Sub with and into the Company on the terms and subject to the conditions set forth in this Agreement; WHEREAS, prior to the execution and delivery of this Agreement, as an inducement to and condition of Parent’s and Merger Sub’s willingness to enter into this Agreement, certain Class B Members (such term and certain other capitalized terms are defined in Section 7.05) (which collectively hold no less than a majority of the outstanding Class B Units of the Company) have entered into a consent and approval agreement substantially in the form of Annex A hereto (a “Consent and Approval Agreement”) and a delayed payment agreement substantially in the form of Annex B hereto (a “Delayed Payment Agreement”); and WHEREAS, the parties desire to make certain representations, warranties, covenants and agreements in connection with the Merger. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I The Merger SECTION 1.01.The Merger.On the terms and subject to the conditions set forth in this Agreement, and in accordance with the Delaware Limited Liability Company Act, 6 Del.
